IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BRIAN SHAPIRO,                                               65
                 Appellant,                                              No        LED
                 vs.
                 FRANK A. DICICCO,                                                 OCT 2 3 2014
                 Respondent.                                                     TRACE K. LINDEMAN
                                                                              CLERK OF SUPREME COURT


                               ORDER DECLINING CERTIFIED QUESTIVEV S3
                                                                    DEPUTY CLERK



                             This matter involves a question of law certified to this court by
                 the United States Bankruptcy Court for the District of Nevada. The
                 following question has been certified to this court:
                             Does the doctrine of constructive or inquiry notice
                             apply within the first three years of the
                             recordation of a defective instrument,
                             notwithstanding NRS § 111.347, which provides
                             that a defective instrument imparts notice three
                             years after recordation?
                 The certified question arises out of an adversary proceeding in which
                 appellant Brian Shapiro, the bankruptcy trustee, is seeking a default
                 judgment against respondent Frank A. DiCicco and two other entities,
                 Valleywide Realty and Investments and Desert Real Estate Holdings,
                 LLC Neither Valleywide Realty nor Desert Real Estate Holdings was
                 designated as a respondent in the bankruptcy court's certification order,
                 but on our request for clarification, the bankruptcy court has indicated
                 that both should have been included as respondents to this proceeding.
                             In the bankruptcy court, DiCicco appeared in the bankruptcy
                 proceeding by filing a proof of claim, but failed to appear or file an answer
                 in the adversary proceeding initiated by appellant. Additionally, neither
                 Valleywide Realty nor Desert Real Estate Holdings appeared in either the
                 bankruptcy proceeding or the adversary proceeding. And at present, there
                 is no indication that any of these persons would appear and respond to the
SUPREME COURT
        OF
     NEVADA


(0) I947A    0
                                                                                       H-35-43
                certified question in this court. With regard to DiCicco, to date, all mail
                sent to him by this court has been returned as undeliverable by the United
                States Postal Service; because Valleywide Realty and Desert Real Estate
                Holdings have not previously been included as respondents in this
                proceeding, it does not appear that any of the materials for this matter
                have been sent to them from this court, and thus, it is not clear that they
                will receive and/or respond to any order entered by this court. Thus,
                under the particular circumstances presented here, it appears unlikely
                that full briefing would be received by this court in this matter, and we
                therefore decline the certified question in this case. In so doing, we make
                no comment on the merits of the certified question, and our decision to
                decline this question shall have no bearing on our decision to accept or
                decline a subsequent federal court's certification of a question presenting
                the issue raised here under circumstances more conducive to our
                consideration of this issue.
                              It is so ORDE7T.,(27,1
                                                               ,   C.J.
                                         Gibbons

                                               J.
                                                          Hardesty


                Parraguirre




                        'The bankruptcy court's certification order requests that this court
                waive the filing fee required for these certified questions, see NRAP 5(e),
                in light of the fact that this is a bankruptcy estate and based on the
                importance of the issue. We grant this request and waive the payment of
                the filing fee in this case. Thus, no filing fee is due.

SUPREME COURT
     OF
   NEVADA                                            2
(0) 1947A Ce.
                   cc: Hon. Linda Riegle, Judge, U S Bankruptcy Court
                        Atkinson Law Associates, Ltd.
                        Frank A. Dicicco




SUPREME COURT
        OF
     NEVADA                                         3
(0) 1947A    e.)